 1   Kara Andersen Reiter (State Bar. No. 169482)
     Kara.Reiter@intusurg.com
 2   Scott R. Mosko (State Bar No. 106070)
     Scott.Mosko@intusurg.com
 3   Yiming Mei (State Bar. No. 303328)
     yiming.mei@intusurg.com
 4   INTUITIVE SURGICAL, INC.
     1020 Kifer Road
 5   Sunnyvale, California 94086
 6   Attorneys for Plaintiff
     INTUITIVE SURGICAL, INC
 7

 8
 9                               UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
11

12   INTUITIVE SURGICAL, INC.,                      Case No. 5:18-cv-07039-NC
13                        Plaintiff,                STIPULATION OF DISMISSAL WITHOUT
14                                                  PREJUDICE AND ORDER
                   v.
15   PETER BONUTTI, and P TECH, LLC
                      Defendants.
16

17

18
                [STIPULATED] ORDER OF DISMISSAL WITHOUT PREJUDICE
19

20

21

22

23

24

25

26

27

28                               STIPULATION FOR DISMISSAL AND ORDER
 1            By this stipulation, the parties agree that this case may be dismissed without prejudice.

 2    Each party to bear its own costs and attorneys’ fees.

 3            IT IS SO STIPULATED:

 4
      INTUITIVE SURGICAL, INC.                        MORGAN FRANICH FREDKIN SIAMAS &
 5                                                    KAYS LLP
 6
     By:
 7         /s/ Scott R. Mosko                        By:      /s/ Duane H. Mathiowetz

 8
           Kara Andersen Reiter (State Bar. No.               DUANE H. MATHIOWETZ (SBN 111831)
 9         169482)                                            dmathiowetz@mffmlaw.com
           Kara.Reiter@intusurg.com                           MORGAN FRANICH FREDKIN
10
           Scott R. Mosko (State Bar No.                      SIAMAS & KAYS LLP
11         106070)                                            333 W. San Carlos Street, Suite 1050
           Scott.Mosko@intusurg.com                           San Jose, CA 95110
12         Yiming Mei (State Bar. No. 303328)                 Telephone: (408) 288-8288
           yiming.mei@intusurg.com                            Facsimile: (408) 288-6325
13
           INTUITIVE SURGICAL, INC.                           Robert M. Evans, Jr., Mo Bar #35613
14                                                            (Pro Hac Vice Forthcoming)
           1020 Kifer Road
                                                              robert.evans@stinson.com
15         Sunnyvale, California 94086
                                                              Michael J. Hartley, Mo Bar #55057
16                                                            (Pro Hac Vice Forthcoming)
           Attorneys for Plaintiff
           INTUITIVE SURGICAL, INC                            michael.hartley@stinson.com
17                                                            Kyle G. Gottuso, Mo Bar #64869
                                                              (Pro Hac Vice Forthcoming)
18                                                            kyle.gottuso@stinson.com
                                                              STINSON LEONARD STREET LLP
19                                                            7700 Forsyth Boulevard, Suite 1100
                                                              St. Louis, MO 63105
20                                                            Telephone: (314) 863-0800
21                                                            Facsimile: (314) 345-7600

22                                                            Attorneys for Defendants
                                                              Peter Bonutti and P Tech, LLC
23

24
              I certify that Duane H. Mathiowetz has authorized me to affix his e-signature to this
25
      pleading and file it.
26                                             /s/ Scott R. Mosko
                                                 Scott R. Mosko
27

28                                 STIPULATION FOR DISMISSAL AND ORDER
 1

 2                                              ORDER

 3
            Pursuant to Rule 41(a)(1), this matter is dismissed without prejudice. Each party shall
 4

 5   bear its own costs and attorneys’ fees.

 6

 7
     IT IS SO ORDERED this 9th day of April, 2019.
                                                                        ISTRIC
 8
                                                                   TES D      TC
                                                                 TA
 9




                                                                                            O
                                                             S




                                                                                             U
                                                           ED




                                                                                              RT
10
                                                       UNIT          ANTEDCousins
                                                 ________________________________________
11                                                                GRNathaniel
                                                       The Honorable




                                                                                                  R NIA
12
                                                                                      . Cousins
                                                        NO



                                                                          thanael M
                                                                 Judge Na




                                                                                                  FO
13
                                                         RT




                                                                                              LI
14
                                                                ER
                                                           H




                                                                                            A
                                                                     N                       C
                                                                                       F
15                                                                       D IS T IC T O
                                                                               R
16

17

18

19

20

21

22

23

24

25

26

27

28                                STIPULATION FOR DISMISSAL AND ORDER
